The Honorable George Hopkins State Senator P.O. Box 913 804 East Page Avenue Malvern, Arkansas 72104
Dear Senator Hopkins:
This opinion is being issued in response to your recent questions regarding teacher salaries.
Your questions arise out of Acts 1995, No. 917, § 8 [codified at A.C.A. § 6-17-1001], which states in pertinent part: "For the school year 1997-98, school districts shall pay a teacher with a master's degree and at least fourteen (14) years' of experience one hundred fifty percent (150%) of the state minimum base salary." A.C.A. § 6-17-1001(d).
You have asked several questions, which have been restated as follows:
  (1) Does A.C.A. § 6-17-1001(d) have the effect of removing the teachers referenced therein from the step increments that are prescribed in A.C.A. § 6-17-1001(f) through (l)?
  (2) Assuming that these teachers are to be paid pursuant to A.C.A. §  6-17-1001(l) beginning in the school year 2003, how should they be paid prior to that year?
  (3) Should teachers who have more than thirteen years' experience (and who are therefore not specifically addressed in A.C.A. § 6-17-1001(l)) be paid pursuant to A.C.A. § 6-17-1001(e)(2)?
RESPONSE
Question 1 — Does A.C.A. § 6-17-1001(d) have the effect of removing theteachers referenced therein from the step increments that are prescribedin A.C.A. § 6-17-1001(f) through (l)?
It is my opinion that the teachers who have more than thirteen years of experience are not included in the step increment series prescribed in A.C.A. § 6-17-1001 (f) through (l).1 The provisions of A.C.A. §6-17-1001(e)(2) do provide for one final increment between the thirteenth and fourteenth year of teaching, if that increment is necessary to reach the minimum salary requirement stated therein for fourteen-year teachers. (In addition, the provisions of § (e)(1) require school districts to have 14-step increment plans in place by the school year 1995-96). After the fourteen-year level stated in § (e)(2) is reached, however, state law does not require that teachers be paid any additional increments. For this reason, it is my opinion that A.C.A. § 6-17-1001(d) does not have any effect on the operation of §§ (f) through (l). Rather, the provisions of A.C.A. § 6-17-1001(d) simply create the minimum salary that must be paid, beginning in the school year 1997-98, to teachers who have a master's degree and at least fourteen years of experience.
Question 2 — Assuming that these teachers are to be paid pursuant toA.C.A. § 6-17-1001(l) beginning in the school year 2003, how should theybe paid prior to that year?
As indicated in response to Question 1, it is my opinion that the teachers who are referenced in A.C.A. § 6-17-1001(d) (as well as all other teachers who have at least fourteen years of experience) are not governed by the provisions of A.C.A. § 6-17-1001(f) through (l). Therefore, those teachers would not ever, after their thirteenth year of teaching, be paid pursuant to any of those provisions.
I interpret the provisions of A.C.A. § 6-17-1001(c) to require that, beginning in the school year 1996-97, all teachers who have master's degrees (regardless of their level of experience) be paid no less than
115% of 20,000 ($23,000.00). Then, pursuant to § (d), beginning in the school year 1997-98, those who have master's degrees and at least fourteen years of experience must be paid no less than 150% of 20,000.00 ($30,000.00). As indicated previously, state law does not require that any further increments be paid to these teachers.
Question 3 — Should teachers who have more than thirteen years'experience (and who are therefore not specifically addressed in A.C.A. §6-17-1001(l)) be paid pursuant to A.C.A. § 6-17-1001(e)(2)?
It is my opinion that teachers who have more than thirteen years of experience must be paid pursuant to A.C.A. § 6-17-1001(e)(2). Your question raises the issue of when the provisions of § (e)(2) regarding fourteen-year teachers go into effect. It is my opinion that the provisions of § (e)(2) regarding fourteen-year teachers go into effect in the school year 2004-2005. However, it should be noted that A.C.A. §6-17-1001(e)(1) requires that school districts have a 14-step increment plan in place by the school year 1995-96. Therefore, these teachers should, pursuant to the school district's plan, receive an increment between their thirteenth and fourteenth years of teaching.
I interpret the provisions of A.C.A. § 6-17-1001(e)(2) to require a final increment between the thirteenth and fourteenth years of teaching, if such an increment is necessary to reach the minimum salary requirement stated therein for fourteen-year teachers. However, because the salary requirement stated in that section for thirteen-year teachers will not go into effect until the school year 2003-2004, it is my opinion that the minimum salary requirement that is stated for fourteen-year teachers will not go into effect until the school year 2004-2005.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 A.C.A. § 6-17-1001(f) through (l) states:
  (f) For the 1997-98 school year and each year thereafter, each school district shall provide no less than four hundred dollar ($400) increments for experience for teachers with one (1) and two (2) years of experience.
  (g) For the 1998-99 school year and each year thereafter, each school district shall provide no less than four hundred dollar ($400) increments for experience for teachers with three (3) and four (4) years of experience.
  (h) For the 1999-2000 school year and each year thereafter, each school district shall provide no less than four hundred dollar ($400) increments for experience for teachers with five (5) and six (6) years of experience.
  (i) For the 2000-01 school year and each year thereafter, each school district shall provide no less than four hundred dollar ($400) increments for experience for teachers with seven (7) and eight years experience.
  (j) For the 2001-02 school year and each year thereafter, each school district shall provide no less than four hundred dollar ($400) increments for experience for teachers with nine (9) and ten (10) years experience.
  (k) For the 2002-03 school year and each year thereafter, each school district shall provide no less than four hundred dollar ($400) increments for experience for teachers with eleven (11) and twelve (12) years experience.
  (l) For the 2003-04 school year and each year thereafter, each school district shall provide no less than four hundred dollar ($400) increments for experience for teachers with thirteen (13) years of experience.